DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s arguments, filed 07/02/2021, with respect to the rejection(s) of claim(s) 1-17 under U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chen (US 20070235439 A1). 

Claim Objections
2.	Claims 1, 15 and 17 are objected to because of the following informalities:  
In regards to claim 1, “a portion of the photons” should be amended to read “a portion of the FIR photons” in order to keep the language consistent. 
In regards to claim 15, “stoned” should be amended to stones.
In regards to claim 15 and 17, Applicant needs to write out what the abbreviations for FIR, FIR, and MIR stand for prior to using the abbreviations. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
3.	Claim(s) 1-4, 9, 11, 15, 17, and 18-20 is/are rejected under 35 U.S.C. 103 as being obvious over Jensen (US 20200398078 A1) in view of Chen (US 20070235439 A1). 
	In regards to claim 1, Jensen discloses a chamber for providing controlled amounts of infrared radiation within an internal space sized to seat at least one human being (Abstract discloses a room that emits infrared radiation for people), the chamber comprising: 
at least one heater configured to emit FIR energy (Fig 1 shows elements 110-119 which are heating panels, i.e. heaters. Par. 0027 and 0048 discloses the panels can be adapted for FIR);
at least one light emitting source configured to emit a selected wavelength of visible light (Par. 0068 discloses the room can comprise a light emitting source and then discloses several wavelengths); 
and a control panel configured to control the duration of FIR and visible light within the chamber (Fig 1 shows a control box, i.e. panel [6]; the claim language of “configured to” is intended use language and since this art shows the same structure as the Applicant’s claim it is understood that it would be capable of the “configured to” aspect of the claim). 
Jensen does not disclose a grid positioned over at least one of the at least one heaters configured to emit FIR energy; wherein the grid is configured to hold at least one natural stone that emit infrared radiation (IR) when heated and wherein the grid comprises one or more spaced that a portion of FIR photons from the at least one heater configured to emit FIR energy pass into the chamber at the same time a portion of the photons are absorbed by the at least one natural stone. 
However, in the same field of endeavor, Chen discloses a heating device that can be configured to go into a sauna/chamber (Par. 0022) wherein the heater can have grids that emit FIR as well as hold stones (Par. 0006 and Fig 3) for the purpose of absorbing the heat from the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Jensen and modified them by having the chamber comprise a grid to cover the heater and hold stones, as taught and suggested by Chen, for the purpose of absorbing the heat from the heating tubes and releasing far infrared beams.
	In regards to claim 2, the combined teachings of Jensen and Chen as applied to claim 1 discloses the chamber of claim 1 and further comprising a seat within the internal space (Jensen: Figure 1, element 5).
	In regards to claim 3, the combined teachings of Jensen and Chen as applied to claim 1 discloses the chamber of claim 1, and further comprising at least three heaters, configured to emit FIR energy comprising, one heater located behind a seat within the internal space and two heaters located on opposing sidewalls of the chamber (Par. 0027 discloses the panels can be adapted for FIR and Fig. 1 shows heaters elements 110-119, i.e. at least three, and there is at least one behind the seat (elements 111, 112, or 113) and then two heaters on the sidewalls (elements 110 and 114)).
In regards to claim 4, the combined teachings of Jensen and Chen as applied to claim 1 discloses the chamber of claim 1, and further comprising five heaters configured to emit FIR energy comprising, three heaters located behind a seat within the internal space and two heaters located on opposing sidewalls of the chamber (Par. 0027 discloses the panels can be adapted for FIR and Fig. 1 shows heaters elements 110-119, i.e. at least 5, and there are three behind the seat (elements 111, 112, and 113) and then two heaters on the sidewalls (elements 110 and 114)).
	In regards to claim 9, the combined teachings of Jensen and Chen as applied to claim 1 discloses the chamber of claim 1 and further comprising at least one heater configured to emit Near Infrared Radiation (NIR) energy (Jensen: Fig. 1 elements 110-119 show the heating panels, i.e. heaters. Par. 0077 discloses the room can be adapted to emit NIR).
	In regards to claim 11, the combined teachings of Jensen and Chen as applied to claim 1 discloses the chamber of claim 1, wherein the grid is removably retained in front of the at least one FIR heater (Chen: Fig 3 shows the grid on top of the heater and it would be removable in some sense). 
	In regard to claim 18, the combined teachings of Jensen and Chen as applied to claim 1 discloses the chamber of claim 9, wherein the at least one heater configured to emit NIR energy comprises spaced apart heaters located on opposing sidewalls proximate the seat (Jensen: Fig. 1 elements 110-119 show the heating panels, i.e. heaters. Par. 0077 discloses the room can be adapted to emit NIR).
	In regards to claim 19, the combined teachings of Jensen and Chen as applied to claim 1 discloses the chamber of claim 1, and further comprising at least one heater configured to emit MIR energy that is located within the chamber (Jensen: Fig. 1 elements 110-119 are heating panels, i.e. heaters. Par. 0046 discloses the panels can be used for MIR).
In regards to claim 20, the combined teachings of Jensen and Chen as applied to claim 1 discloses the chamber of claim 9, wherein the control panel is configured to control the duration of FIR, NIR, and visible light within the chamber (Jensen: Fig 1 shows a control box, i.e. panel [6]; the claim language of “configured to” is intended use language and since this art shows the same structure as the Applicant’s claim it is understood that it would be capable of the “configured to” aspect of the claim). 
	In regards to claim 15, Jensen discloses a chamber for providing controlled amounts of infrared radiation within an internal space sized to seat at least one human being (Abstract discloses a room that emits infrared radiation for people), the chamber comprising: 
at least one heater configured to emit FIR energy (Fig 1 shows elements 110-119 which are heating panels, i.e. heaters. Par. 0027 and 0048 discloses the panels can be adapted for FIR);
at least one light emitting source configured to emit a selected wavelength of visible light (Par. 0068 discloses the room can comprise a light emitting source and then discloses several wavelengths); 
a seat within an interior of the chamber and extending between two side walls of the chamber (Fig 1 shows the seat, element 2); 
and a control panel configured to control the amount and duration of FIR and visible light within the chamber wherein the emitted FIR energy elevates the temperature within the chamber a temperature between about 100°F and about 150 (Fig 1 shows a control box, i.e. panel [6]; the claim language of “configured to” is intended use language and since this art shows the same structure as the Applicant’s claim it is understood that it would be capable of the “configured to” aspect of the claim. Par. 0067 also discloses that the temperature is between 30-50 degrees Celsius in the chamber, i.e. about 100F).
Jensen does not disclose at least one grid supporting a plurality of natural stones positioned over at least one of the at least one emitter systems, such that when heated the plurality of natural stones emit infrared radiation. 
Par. 0022) wherein the heater can have grids that emit FIR as well as hold stones (Par. 0006 and Fig 3) for the purpose of absorbing the heat from the heating tubes and releasing far infrared beams. As for the claimed function of allowing energy to pass while photons are absorbed, since the prior art of Chen disclose the structure of the claim, it would be capable of this claimed function.	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Jensen and modified them by having the chamber comprise a grid to cover the heater and hold stones, as taught and suggested by Chen, for the purpose of absorbing the heat from the heating tubes and releasing far infrared beams.
	In regards to claim 17, the combined teachings of Jensen and Chen as applied to claim 15 discloses the chamber of claim 15 further comprising:
at least one emitter system to emit MIR energy (Jensen: Fig. 1 elements 110-119 are heating panels, i.e. heaters and Par. 0046 discloses the panels can be used for MIR); 
at least one emitter system to emit NIR energy (Jensen: Par. 0077 discloses the room can emit NIR);  
wherein the FIR, MIR, and NIR emitters are activated concurrently to provide near, mid-rage, and far infrared heating concurrently (Jensen: Par. 0068 discloses applying one or more visible colors) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to try and reduce a time required to heat an interior of the chamber since there are a finite number of identified, predictable solutions provided by the art of Jensen each 
4. 	Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as obvious over Jensen and Chen as applied to claim 1 or, in the alternative, as obvious over the combination of Jensen and Chen in view of Johnson (US 20150127076 A1).
	In regards to claims 7 and 8, the combined teachings of Jensen and Chen as applied to claim 1 discloses wherein the at least one light emitting source configured to emit a selected wavelength of visible light comprises one or more, or two or more, arrays configured to emit red light at about 640 nm (Jensen: Par. 0068 discloses the room can comprise a light emitting source and then discloses several wavelengths and Par. 0076 discloses there is red light emitted at 625-700 nm, i.e. about 640 nm). 
	However, the array is not explicitly disclosed in the combined art of Jensen and Chen. In the same field of endeavor, Johnson discloses a therapy device that has an array of emitters to emit red light for the purpose of providing therapy (Par. 0009). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Jensen and Chen and modified it by having the chamber comprise an array for emitting red light, as taught and suggested by Johnson, for the purpose of providing therapy (Par. 0009 of Johnson).
5.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen and Chen as applied to claim 1 and further in view of Besner (US 20140209594 A1). 
	The combined teachings of Jensen and Chen as applied to claim 1 discloses the chamber of claim 1, except for wherein the natural stones comprise jade, rosemary, quartz, germanium, Bian, tourmaline or combinations thereof.
Par. 0067) for the purpose of using stones in a therapy device may create an aura of negative ions when charged with infrared heat, these negative ions being important for aiding in biochemical reactions that increase levels of chemicals, such as serotonin, to help reduce the effects of depression, stress, and lethargy.  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Jensen and Chen and modified them by having the natural stones comprise jade, rosemary, quartz, germanium, Bian, tourmaline or combinations thereof, as taught and suggested by Besner, for the purpose of using stones in a therapy device may create an aura of negative ions when charged with infrared heat, these negative ions being important for aiding in biochemical reactions that increase levels of chemicals, such as serotonin, to help reduce the effects of depression, stress, and lethargy (Par. 0006 of Besner). 
6.	Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen and Chen as applied to claim 1 and further in view of Chung (US 20060059618 A1). 
	In regards to claim 12, the combined teachings of Jensen and Chen as applied to claim 1 discloses the chamber of claim 1 except for the chamber further comprising a grid attached to a floor, wherein the grid includes a plurality of natural stones. 
However, in the same field of endeavor, Chung does discloses a therapy heater that can be applied to the feet (Par. 0023), further comprising a grid attached to a floor, wherein the grid includes a plurality of natural stones (Par. 0029 discloses the heater inside of the device, i.e. on a grid and Par. 0033 discloses the device can comprise stone). 
. 
7. 	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen, Chen, and Chung as applied to claim 12 and in further view of Besner (US 20140209594 A1). 
	In regards to claim 13, the combined teachings of Jensen, Chen, and Chung as applied to claim 12 discloses the chamber of claim 12, except for wherein the natural stones comprise jade. 
	However, in the same field of endeavor, Besner discloses a therapy device that is comprised of natural stones such as jade (Par. 0067 of Besner). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Jensen, Chen, and Chung as applied to claim 12 and modified them by having the natural stones comprise tourmaline, as taught and suggested by Besner, for the purpose of having natural stones such as tourmaline may create an aura of negative ions when charged with infrared heat, these negative ions being important for aiding in biochemical reactions that increase levels of chemicals, such as serotonin, to help reduce the effects of depression, stress, and lethargy (Par. 0006 of Besner).
8.	Claim 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen and Chen as applied to claims 1 and 15, respectfully, and further in view of Parker (US 20130042402 A1). 
	In regards to claim 14, the combined teachings of Jensen and Chen as applied to claim 1 discloses the chamber of claim 1 except for the chamber further comprising at least one salt block supported on an interior wall of the chamber. However, in the same field of endeavor, Parker disclose a sauna wherein a salt block lines the interior wall (Par. 0091) for the purpose of aiding in detoxing effects. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jensen and Chen by having the chamber comprise a salt block, as taught and suggested by Parker, for the purpose of aiding in detoxing effects (Par. 0091 of Parker). 
	In regards to claim 16, the combined teachings of Jensen and Chen as applied to claim 15 discloses the chamber of claim 15, except for the chamber further comprising at least one of an oxygen ionizer, a salt block, a mineral block, natural stones positioned to absorb FIR energy to heat the stones. 
	However, in the same field of endeavor, Parker disclose a sauna wherein a salt block is placed (Par. 0091) for the purpose of aiding in detoxing effects. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Jensen and Chen by having the chamber comprise a salt block, as taught and suggested by Parker, for the purpose of aiding in detoxing effects (Par. 0091 of Parker). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533.  The examiner can normally be reached on Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792



/ALLEN PORTER/Primary Examiner, Art Unit 3792